Order, Family Court, New York County (Mary Bednar, J.), entered on or about November 8, 1999, which denied petitioner’s objection to a decision of the Hearing Examiner, dated July 14, 1999, suspend*306ing an order of support, unanimously reversed, on the law and the facts, without costs, the objection granted, and the order of support reinstated.
Under the circumstances presented, the Hearing Examiner erred in suspending respondent’s support obligation. We note, in this regard, that respondent’s financial hardship is solely the result of his purposeful and wrongful conduct culminating in his felony conviction and incarceration (see, Matter of Knights v Knights, 71 NY2d 865) and the record fails to contain a basis for concluding otherwise. Concur — Nardelli, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.